      Case 1:18-cv-01492-LO-MSN Document 7 Filed 01/10/19 Page 1 of 3 PageID# 19




1                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT COURT OF VIRGINIA
2                                       Alexandria Division
3
     TIFFANIE MURPHY,                                 )   Case No. 1:18-cv-1492
4
                                                      )
                     Plaintiffs,                      )   Assigned to District Judge Liam O’Grady;
5
                                                      )   Referred to Magistrate Judge Michael S.
             v.                                       )   Nachmanoff
6
                                                      )
     CAPITAL ONE BANK (USA) N.A.,                     )
7
                                                      )   NOTICE OF SETTLEMENT
                     Defendant.                       )
8
                                                      )
                                                      )
9
                                                      )
                                                      )
10
                                                      )
                                                      )
11
                                                      )
                                                      )
12

13

14                                      NOTICE OF SETTLEMENT

15           Plaintiff TIFFANIE MURPHY notifies this Court that Plaintiff and Defendant CAPITAL

16   ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the

17   process of completing the final settlement documents and filing the appropriate dismissal

18   pleadings. The Plaintiff requests that the Court retain jurisdiction for sixty (60) days for any matters

19   related to completing and/or enforcing the settlement and stay all remaining deadlines.

20                                 Respectfully submitted the 9th day of January 2019.
21

22

23
                                                             By: /s/ Alexis A. Kokkinos
                                                             Alexis A. Kokkinos,
24
                                                             Virginia Bar No. 87262
25
                                                             Attorney for Plaintiff
                                                             TIFFANIE MURPHY

                                                      -1-
                                       NOTICE OF SETTLEMENT
     Case 1:18-cv-01492-LO-MSN Document 7 Filed 01/10/19 Page 2 of 3 PageID# 20



                                              Attorney at Law
1                                             360 W. Ocean Blvd, #302
                                              Long Beach, CA 90802
2                                             T: (562) 354-3053
                                              F: (866) 219-5310
3
                                              E: alexiskokkinosesq@gmail.com
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                        -2-
                            NOTICE OF SETTLEMENT
      Case 1:18-cv-01492-LO-MSN Document 7 Filed 01/10/19 Page 3 of 3 PageID# 21




1
                                     CERTIFICATE OF SERVICE
2
     I certify that on January 9, 2019 I filed Plaintiff Tiffanie Murphy’s Notice of Settlement using
3
     the CM/ECF system, which will provide notice to all parties that have appeared. In addition,
4
     this notice will be mailed and emailed to:
5
     Erin L. Hoffman
6    Faegre Baker Daniels LLP
     22000 Wells Fargo Center
7    90 S. 7th Street
     Minneapolis, MN 55402
8    Erin.hoffman@Faegrebd.com
     (612)766-7000
9

10                                                        By: /s/ Alexis A. Kokkinos
                                                          Alexis A. Kokkinos,
11                                                        Virginia Bar No. 87262
                                                          Attorney for Plaintiff
12
                                                          TIFFANIE MURPHY
                                                          Attorney at Law
13
                                                          360 W. Ocean Blvd, #302
14
                                                          Long Beach, CA 90802
                                                          T: (562) 354-3053
15                                                        F: (866) 219-5310
                                                          E: alexiskokkinosesq@gmail.com
16

17

18

19

20

21

22

23

24

25


                                                    -3-
                                     NOTICE OF SETTLEMENT
